Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 05/18/2022.
Allowable Subject Matter
Claims 15, 20-23 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites rotation of the actuator also causes rotation of the outer tube relative to the inner tube. Claim 10 recites the cannula also includes a second locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and the method further comprises actuating an actuator to cause the cannula to be locked in position relative to the tissue
The Office agrees the art of record fail to suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0018732 A1 (Bagaoisan) in view of WO 2016/138443 A2 (Walen)
Regarding claims 1-3, Bagaoisan discloses, as shown for example in FIGs.  24-26 and 34, a surgical method, comprising: advancing a cannula (e.g. sheath shaft 2401) through tissue of a patient such that a proximal portion of the cannula is located outside of the patient and a distal portion of the cannula is located within the patient (e.g. see "Advance ISBCTS into patient near target body lumen, cavity, or ostium" step in FIG. 34; see "the integrated steerable balloon catheter and telescoping sheath is positioned in proximity to the sinus ostium that is the target of the medical treatment" in para. [0193]; one having ordinary skill in the art would understand and recognize that a proximal portion e.g. portion towards control arm 2408 of the cannula must be located outside of the patient in order for an operator to control the integrated steerable balloon catheter including operating the control knob 2404 and that the distal portion e.g. portion towards cuts 2408/2409 must be located within the patient in order to be positioned in proximity to the target of the medical treatment); with the distal portion of the cannula located within the patient, causing the distal portion to bend at an angle relative to a target tissue within the patient (e.g. see "Use the control knob to adjust ISBCTS tip angle and/or rotation" step after previously cited "Advance ISBCTS" step in FIG. 34; see "If needed, the control knob is used to further adjust the angle and/or rotational orientation of the distal tip of the integrated steerable balloon catheter and telescoping sheath" in para. [0193] after the previously cited "the integrated steerable..."), wherein causing the distal portion to bend at the angle includes rotating an actuator (e.g. see at least FIG. 24A and "Control knob 2404 is tapped such that the threads on control arm 2402 mate with the tapped portion of control knob 2404..." and "control arm 2402 is illustrated as comprising a tap and thread mechanism of controlling the relative position of the pullwire 2403 relative to sheath shaft 2401" in para. [0182]; one having ordinary skill in the art would understand and recognize that operating the control knob having a threaded interface would result in/require rotation of the control knob); and
after causing the distal portion to bend, advancing a surgical device through the cannula (e.g. see "Insert guidewire into the ISBCTS & advance guidewire into and/or thru target body lumen or ostium" and "Advance dilation hub distally until dilation element is within target body lumen or ostium" steps in FIG. 34; see "An appropriately sized guidewire is inserted into a lumen of the integrated steerable balloon catheter and telescoping sheath and passed into and/or through the lumen of the target sinus ostium. The balloon hub of the integrated steerable balloon catheter and telescoping sheath is then advanced distally to position the balloon within the target sinus ostium" in para. [0193]; the guidewire and dilation hub are each "a surgical device" when given the BRI), wherein the cannula is advanced through the tissue with the distal portion at a zero angle (see paragraph [0186] disclosing adjusting the angle of the distal portion, further the advancing the sheath through the tortious lumens of the sinuses would necessarily require the distal portion to be at a non-zero angle), and the angle to which the cannula is bent is a non-zero angle, wherein the cannula is bent from one non-zero angle to another non-zero angle.me
Bagaoisan contemplates that alternative mechanisms for bending the distal portion of the cannula may be used (e.g. see "While control arm 2402 is illustrated as comprising a tap and thread mechanism of controlling the relative position of the pullwire 2403 relative to sheath shaft 2401, it should be understood by those of skill in the art that similar mechanisms including, but not limited to linear slides, rack and pinions, gears, levers, winches, key/keyholes arrangements, direct threading of the pullwire, and the like may be used for this purpose" in para. [0182]). However, Bagaoisan does not expressly disclose the cannula including concentric inner and outer tubes that have distal ends fixed together and the causing of the distal portion to bend at an angle to be by moving the outer tube relative to the inner tube by rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube.
However, in the same field of endeavor, Walen teaches, as shown for example in FIGs. 46-51, of a similar cannula (e.g. see at least para. [0002] "The present invention relates generally to surgical instruments and, more particularly to, a surgical instrument with tube articulation") and associated method (e.g. see at least para. [0013] and the last FIG., numbered FIG. 51 in the FIGs. and indicated as FIG. 52 in the written specification), a cannula (e.g. articulating tube assembly 220) including concentric inner (e.g. inner tube 224) and outer (e.g. outer tube 226) tubes that have distal ends fixed together (e.g. see at least para. [0129] "The inner tube 224 and the outer tube 226 are movable relative to each other proximal to the articulating region 223 and fixed axially relative one another distal to the articulating region 223"; para. [0131] "the distal ends of the tubes 224 and 226 are fixed") and causing the distal portion to bend at an angle by moving the outer tube relative to the inner tube (e.g. see at least para. [0130] "the inner tube 224 extends axially past a distal end of the outer tube 226. When the tubes 224 and 226 are welded, and one tube 224, 226 is pushed or pulled axially relative to the other, the articulating region 223 of the articulating tube assembly 220 is caused to bend to a curved configuration") by rotating an actuator (e.g. control wheel 416) that is threadably engaged (e.g. see at least para. [0133] "the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432") with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube (e.g. see at least "an actuation assembly 222a coupled to the articulating tube assembly 220 for moving the inner tube 224 and the outer tube 226 axially relative to each other for articulating the articulating region 223 of the articulating tube assembly 220 between a straight configuration and one or more curved configurations...The actuation assembly 222a includes a rotation assembly 288 disposed about the outer tube 226 to be rotated by a user" in para. [0132]; "The rotation assembly 288 also includes a rotatable articulation control wheel 416 coupled to the outer tube 226 and being continuously adjustable to adjust a degree of curvature of the articulating region 223 of the articulating tube assembly 220..." and "the articulation control wheel 416 is rotatable by the hand of the user of the surgical instrument 210. It should also be appreciated that the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432 to be described that is bonded to the outer tube 226" in para. [0133]; see "The rotation assembly 288 includes a gear mechanism or lead screw 432 connected to the outer tube 226 and disposed in the cavity 418 of the articulation control wheel 416...The lead screw 432 has one or more external threads 436 extending radially and axially therealong to matingly engage the internal threads 422 in the cavity 418 of the articulation control wheel 416. The internal threads 422 of the cavity 418 and the external threads 436 of the lead screw 432 contain a matching thread pattern that drives the lead screw 432...by turning the articulation control wheel 416 clockwise and anti-clockwise, the outer tube 226 of the articulating tube assembly 220 is pushed/pulled proximal/distal, causing articulation of the articulating section 223) in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method (e.g. see at least first sentence in para. [0151]).
It would have been obvious to one having ordinary skill in the art to modify the cannula and associated method of Bagaoisan by substituting the sheath shaft 2401 and the actuator disclosed by Bagaosian for the concentric inner and outer tubes fixed together and the actuator disclosed by Walen and the causing of the distal portion to bend at an angle to be by moving the outer tube relative to the inner tube by rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube, in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method, as taught by Walen.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.), WO 2016/138443 A2 (Walen)
Regarding claim 1, Cabiri et al. discloses as shown in Figures 1-6,  a surgical method, comprising: advancing a cannula (tool 10, see paragraph [0021]) through tissue of a patient and a distal portion of the cannula is located within the patient the cannula; see paragraph [0004], advancing a surgical device (medical device, see paragraph [0004]) through the cannula, the cannula including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]).
Cabiri is silent about a proximal portion of the cannula is located outside the patient and fails to disclose after causing the distal portion to bend, advancing a surgical device through the cannula, wherein causing the distal portion to bend at the angle includes rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube.
Bagaosian et al., from the same field of endeavor teaches a similar method of advancing a cannula with concentric inner and outer tubes; see paragraph [0022] and Figures 1a-1c; where it is known to have the proximal end of the cannula outside the patient and in a surgeon’s hands. See paragraph [0116]. Bagaosian also disclose it is known to advancing a surgical device through the cannula after causing the distal portion to bend. See paragraph [0042]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Cabiri such that a proximal portion of the cannula is located outside the patient in order to avoid touching (and thus damaging) the tissue surrounding the treatment area) and give the surgeon more space to hold and control the cannula.
It would have also been obvious to one ordinary skill in the art at before the effective filing date of the claimed invention to modify the method disclosed by Cabiri to substitute the step of advancing the medical device disclosed by Cabiri for the one disclosed by Bagaosian such that occurred after causing the distal portion to bend as recited in claim 1, because it would only require the simple substitution of one known alternative step for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Alternatively, the Office considers that it would have been obvious to one ordinary skill in the art at before the effective filing date of the claimed invention to modify the method disclosed by Cabiri such that after causing the distal portion to bend, advancing a surgical device through the cannula because it represents choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  A method of steering a medical device (which Cabiri explictly discloses) requires advancing a surgical device through the cannula.  The medical device can only be advanced before or after the distal portion of the catheter is bent. Accordingly, the limitation of “after causing the distal portion to bend, advancing a surgical device through the cannula” represents one of a finite (two), predictable solutions to what is already disclosed in Cabiri.
However, in the same field of endeavor, Walen teaches, as shown for example in FIGs. 46-51, of a similar cannula (e.g. see at least para. [0002] "The present invention relates generally to surgical instruments and, more particularly to, a surgical instrument with tube articulation") and associated method (e.g. see at least para. [0013] and the last FIG., numbered FIG. 51 in the FIGs. and indicated as FIG. 52 in the written specification), a cannula (e.g. articulating tube assembly 220) including concentric inner (e.g. inner tube 224) and outer (e.g. outer tube 226) tubes that have distal ends fixed together (e.g. see at least para. [0129] "The inner tube 224 and the outer tube 226 are movable relative to each other proximal to the articulating region 223 and fixed axially relative one another distal to the articulating region 223"; para. [0131] "the distal ends of the tubes 224 and 226 are fixed") and causing the distal portion to bend at an angle by moving the outer tube relative to the inner tube (e.g. see at least para. [0130] "the inner tube 224 extends axially past a distal end of the outer tube 226. When the tubes 224 and 226 are welded, and one tube 224, 226 is pushed or pulled axially relative to the other, the articulating region 223 of the articulating tube assembly 220 is caused to bend to a curved configuration") by rotating an actuator (e.g. control wheel 416) that is threadably engaged (e.g. see at least para. [0133] "the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432") with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube (e.g. see at least "an actuation assembly 222a coupled to the articulating tube assembly 220 for moving the inner tube 224 and the outer tube 226 axially relative to each other for articulating the articulating region 223 of the articulating tube assembly 220 between a straight configuration and one or more curved configurations...The actuation assembly 222a includes a rotation assembly 288 disposed about the outer tube 226 to be rotated by a user" in para. [0132]; "The rotation assembly 288 also includes a rotatable articulation control wheel 416 coupled to the outer tube 226 and being continuously adjustable to adjust a degree of curvature of the articulating region 223 of the articulating tube assembly 220..." and "the articulation control wheel 416 is rotatable by the hand of the user of the surgical instrument 210. It should also be appreciated that the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432 to be described that is bonded to the outer tube 226" in para. [0133]; see "The rotation assembly 288 includes a gear mechanism or lead screw 432 connected to the outer tube 226 and disposed in the cavity 418 of the articulation control wheel 416...The lead screw 432 has one or more external threads 436 extending radially and axially therealong to matingly engage the internal threads 422 in the cavity 418 of the articulation control wheel 416. The internal threads 422 of the cavity 418 and the external threads 436 of the lead screw 432 contain a matching thread pattern that drives the lead screw 432...by turning the articulation control wheel 416 clockwise and anti-clockwise, the outer tube 226 of the articulating tube assembly 220 is pushed/pulled proximal/distal, causing articulation of the articulating section 223) in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method (e.g. see at least first sentence in para. [0151]).
It would have been obvious to one having ordinary skill in the art to modify the cannula and associated method of Cabiri in view of Bagaosian by including the actuator disclosed by Walen and the causing of the distal portion to bend at an angle to be by moving the outer tube relative to the inner tube by rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube, in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method, as taught by Walen.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.), WO 2016/138443 A2 (Walen) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0109861 (Shimada)
Regarding claim 4, Cabiri is silent as to the cannula being bent from a non-zero angle to a zero angle.
Shimada, from the same field of endeavor teaches a method of bending a catheter as shown in Figure 1, where it is known for a cannula to be bent from a non-zero angle to a zero angle. See paragraph [0038].
It would have been obvious to one having ordinary skill in the art to modify the cannula and associated method of Cabiri in view of Bagaosian to include the step of the cannula being bent from a non-zero angle to a zero angle in order to navigate the cannula through an area at a zero angle.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.), WO 2016/138443 A2 (Walen) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0188301 (Dallara et al.)
Regarding claims 5-7, Cabiri fails to disclose wherein the surgical device includes a needle coupled to at least one pledget and at least one suture attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue, wherein the target tissue is a meniscus, wherein the target tissue is a meniscus.
.Dallara et al., from a related field of endeavor teaches a similar method as shown in Figure 5a, where the method includes advancing a surgical device through a cannula (cannula 104, see paragraph [0031]), where the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue, the target tissue is a meniscus, wherein the tissue is at one of a knee, a hip, and a shoulder of the patient for the purpose repairing meniscal tissue during arthroscopic surgery of the knee. See paragraph [0002], [0040]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Cabiri by substituting the surgical device disclosed by Cabiri in view of Bagaosian in view of Walen, for the one disclosed by Dallara such that the surgical device includes a needle coupled to at least one pledget and at least one suture attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue, wherein the target tissue is a meniscus, wherein the tissue is at one of a knee, a hip, and a shoulder of the patient, in order to repair meniscal tissue during arthroscopic surgery of the knee. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Number 2,788,787 (H.D. Trace), WO 2016/138443 A2 (Walen)
Regarding claim 8, Cabiri discloses as shown in Figures 1-6 a surgical method using a surgical system comprising a cannula (tool 10, see paragraph [0021]) configured to have a surgical device advanced therethrough and the cannula including concentric inner and outer tubes (internal tube 12, external tube 14, see paragraph [0022]) that have distal ends fixed together, the outer tube being configured to longitudinally translate, along a longitudinal axis of the outer tube, relative to the inner tube and thereby cause a distal portion of the cannula to articulate. paragraphs [0022], [0024]. 

Cabiri fails to disclose to a locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough, and the cannula is automatically locked in position relative to the surgical device advanced therethrough, the method further comprising rotating an actuator that is threadably engage with the outer tube, thereby causing longitudinal translative of the outer tube relative to the inner tube.
	H.D. Trace, from the same field of endeavor teaches a similar method as shown in Figure 5 where the catheter includes a locking mechanism (bayonet connector 24, see col. 2, lines 62-72) configured to lock the cannula in position relative to a surgical device advanced therethrough, and the cannula is automatically locked in position relative to the surgical device advanced therethrough.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the method disclosed by Cabiri to include the a bayonet connector 24 in order to configure the cannula to be locked relative to an instrument that had a corresponding bayonet pin.
However, in the same field of endeavor, Walen teaches, as shown for example in FIGs. 46-51, of a similar cannula (e.g. see at least para. [0002] "The present invention relates generally to surgical instruments and, more particularly to, a surgical instrument with tube articulation") and associated method (e.g. see at least para. [0013] and the last FIG., numbered FIG. 51 in the FIGs. and indicated as FIG. 52 in the written specification), a cannula (e.g. articulating tube assembly 220) including concentric inner (e.g. inner tube 224) and outer (e.g. outer tube 226) tubes that have distal ends fixed together (e.g. see at least para. [0129] "The inner tube 224 and the outer tube 226 are movable relative to each other proximal to the articulating region 223 and fixed axially relative one another distal to the articulating region 223"; para. [0131] "the distal ends of the tubes 224 and 226 are fixed") and causing the distal portion to bend at an angle by moving the outer tube relative to the inner tube (e.g. see at least para. [0130] "the inner tube 224 extends axially past a distal end of the outer tube 226. When the tubes 224 and 226 are welded, and one tube 224, 226 is pushed or pulled axially relative to the other, the articulating region 223 of the articulating tube assembly 220 is caused to bend to a curved configuration") by rotating an actuator (e.g. control wheel 416) that is threadably engaged (e.g. see at least para. [0133] "the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432") with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube (e.g. see at least "an actuation assembly 222a coupled to the articulating tube assembly 220 for moving the inner tube 224 and the outer tube 226 axially relative to each other for articulating the articulating region 223 of the articulating tube assembly 220 between a straight configuration and one or more curved configurations...The actuation assembly 222a includes a rotation assembly 288 disposed about the outer tube 226 to be rotated by a user" in para. [0132]; "The rotation assembly 288 also includes a rotatable articulation control wheel 416 coupled to the outer tube 226 and being continuously adjustable to adjust a degree of curvature of the articulating region 223 of the articulating tube assembly 220..." and "the articulation control wheel 416 is rotatable by the hand of the user of the surgical instrument 210. It should also be appreciated that the only mechanical connection between the articulation control wheel 416 and the outer tube 226 is via the threads 422 of the articulation control wheel 416 interacting with threads of a leadscrew 432 to be described that is bonded to the outer tube 226" in para. [0133]; see "The rotation assembly 288 includes a gear mechanism or lead screw 432 connected to the outer tube 226 and disposed in the cavity 418 of the articulation control wheel 416...The lead screw 432 has one or more external threads 436 extending radially and axially therealong to matingly engage the internal threads 422 in the cavity 418 of the articulation control wheel 416. The internal threads 422 of the cavity 418 and the external threads 436 of the lead screw 432 contain a matching thread pattern that drives the lead screw 432...by turning the articulation control wheel 416 clockwise and anti-clockwise, the outer tube 226 of the articulating tube assembly 220 is pushed/pulled proximal/distal, causing articulation of the articulating section 223) in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method (e.g. see at least first sentence in para. [0151]).
It would have been obvious to one having ordinary skill in the art to modify the cannula and associated method of Cabiri in view of Bagaosian by including the actuator disclosed by Walen and the causing of the distal portion to bend at an angle to be by moving the outer tube relative to the inner tube by rotating an actuator that is threadably engaged with the outer tube, thereby causing longitudinal translation of the outer tube relative to the inner tube, in order to provide a cannula that has the ability to articulate from straight to up to one hundred eighty degree bend and an articulating end effector that is rigid with no backlash at extremes of articulation (straight or fully bent), allowing a surgeon to place sufficient force on a head of the end effector, when used in a surgical method, as taught by Walen.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Number 2,788,787 (H.D. Trace), WO 2016/138443 A2 (Walen) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2009/0326461 (Gresham)
Regarding claim 9, Cabiri in view of Trace and Walen fails to disclose a second locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, the cannula is automatically locked in positioned relative to the tissue.
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a second locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a distal retention feature (one of the distal ribbed projections 337) having a proximal surface configured to abut a distal surface of the tissue, in the form of a proximal retention feature (one of the proximal ribbed projections 337) having a distal surface configured to abut a proximal surface of the tissue, the cannula is locked automatically to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Cabiri in view of Trace and Walen to include the second locking mechanism disclosed by Gresham in the form of ribbed projections 337 on the outer surface of cannula, such that the cannula was configured to lock the cannula in position relative to a tissue in which the cannula is positioned, the cannula is locked automatically to the tissue, in order to configure the cannula to lock the cannula in position relative to a tissue in which the cannula is positioned.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Number 2,788,787 (H.D. Trace), WO 2016/138443 A2 (Walen) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2002/0188301 (Dallara et al.)
Regarding claim 17, Cabiri fails to disclose wherein the surgical device includes a needle coupled to at least one pledget and at least one suture attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue.
.Dallara et al., from a related field of endeavor teaches a similar method as shown in Figure 5a, where the method includes advancing a surgical device through a cannula (cannula 104, see paragraph [0031]), where the surgical device includes a needle (needle 110,) coupled to at least one pledget and at least one suture (suture anchor, see paragraph [0003]) attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue, the target tissue is a meniscus, wherein the tissue is at one of a knee, a hip, and a shoulder of the patient for the purpose repairing meniscal tissue during arthroscopic surgery of the knee. See paragraph [0002], [0040]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Cabiri by substituting the surgical device disclosed by Cabiri in view of Bagaosian in view of Walen, for the one disclosed by Dallara such that the surgical device includes a needle coupled to at least one pledget and at least one suture attached to the at least one pledget, the needle being configured to guide the at least one pledget and the at least one suture through a tissue, in order to repair meniscal tissue during arthroscopic surgery of the knee. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0304034 (Cabiri) in view of U.S. Patent Publication Number 2014/0018732 (Bagaosian et al.), WO 2016/138443 A2 (Walen) as applied to claim 1 above, and further in view of U.S. Patent Number 2,788,787 (H.D. Trace). U.S. Patent Publication Number 2009/0326461 (Gresham)
Regarding claim 19, Cabrir in view of Bagaosian and Walen fail to disclose wherein the cannula includes at least one of a first locking mechanism configured to lock the cannula in position relative to the tissue through which the cannula has been advanced, and a second locking mechanism configured to lock the cannula in position relative to the surgical device advanced therethrough.
Gresham, from the same field of endeavor teaches a similar catheter as shown in Figure 2D, used for the same purpose of guiding an instrument where the cannula includes at least one of a first locking mechanism (ribbed projections 337, see paragraph [0043]) configured to lock the cannula in position relative to a tissue in which the cannula is positioned, in the form of a plurality of protrusions on an external surface of the cannula, the plurality of protrusions being configured to contact the tissue, or a distal retention feature (one of the distal ribbed projections 337) having a proximal surface configured to abut a distal surface of the tissue, in the form of a proximal retention feature (one of the proximal ribbed projections 337) having a distal surface configured to abut a proximal surface of the tissue, the cannula is locked automatically to the tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surgical system disclosed by Cabiri in view of Trace and Walen to include the first locking mechanism disclosed by Gresham in the form of ribbed projections 337 on the outer surface of cannula, such that the cannula was configured to lock the cannula in position relative to a tissue in which the cannula is positioned, the cannula is locked automatically to the tissue, in order to configure the cannula to lock the cannula in position relative to a tissue in which the cannula is positioned.
H.D. Trace, from the same field of endeavor teaches a similar method as shown in Figure 5 where the catheter includes a second locking mechanism (bayonet connector 24, see col. 2, lines 62-72) configured to lock the cannula in position relative to a surgical device advanced therethrough, and the cannula is automatically locked in position relative to the surgical device advanced therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention modify the method disclosed by Cabiri in view of Bagaosian and Walen to include thea bayonet connector 24 in order to configure the cannula to be locked relative to an instrument that had a corresponding bayonet pin.
Response to Arguments
Applicant's arguments discussed on 8/24/2022 have been fully considered but they are not persuasive. 
The argues Walen an actuator that is threadably engaged with the outer tube, because Walen teaches the actuator is threadably engage with leadscrew 432. In response the Office respectfully disagrees. Leadscrew 432 is discloses as attached to the outer tube 226. See paragraph [0134]. Thus, Walen necessarily discloses actuator 288 is threadably engaged with outer tube 226 via leadscrew 432.
Claims 1, 8 do not specify how the actuator is threadably engaged with the outer tube. The Office is unclear what limitations would exclude threads of a leadscrew which is permanently attached to the outer tube. The applicant’s specification describes the threads as “on the outer tube” in paragraph [0272]:
“via corresponding threads on the knob 292 and the outer tube 296”
	In Walen, the threads of the leadscrew 432 are on the outer tube 226 as they are disclosed as permanently attached, and are thus have the identical described in the applicant’s specification and recited in the claim.
	Furthermore, since the leadscrew 432 and outer tube 226 are described as a singular structure, the two of the together form what one of ordinary skill in the art could consider to be an outer tube.
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	The applicant further argued Walen is distinguishable from the claims because Walen teaches the instrument is disclosed as fixed to the inside surface of the inner tube and thus if it were combined with Bagaosian the resulting combination would be unable to perform the step of after causing the distal portion to be bend, advancing the surgical device through the cannula as recited in claim 1.
	In response, the Office respectfully disagrees. Walen does not disclose the utility of the actuator being threadably engaged with the outer tube is tied to the instrument being fixed to the inner tube. Thus, one of ordinary skill in the art would not understand that combining Walen with Bagosian or Cabrir  would require fixing the instrument to the inner tube.  Walen discloses other embodiments of the catheter which discloses the instrument is not fixed to the inner tube. See paragraph [0123].
	To be clear, this argument is irrelevant to the patentability of 8, which does not recite the step of advancing a surgical device through the cannula.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771